Citation Nr: 1711037	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  03-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), anxiety disorder NOS, adjustment disorder, and mood disorder NOS.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to November 1972, and from April 1975 to May 1975; he also had National Guard service from December 1979 to April 1995.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") Indianapolis, Indiana, which denied entitlement to service connection for PTSD.

In a January 2006 decision, the Board denied the Veteran's claim to service connection for PTSD.  The Veteran subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims (Court).  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the Veteran's attorney (hereinafter known as "the parties") filed a Joint Motion for partial Remand (Joint Motion), requesting that the Court vacate the decision.  By an Order dated October 2007, the Court granted the parties' Joint Motion, vacated the decision and remanded the claim to the Board for compliance with the directives specified by the Court. 

In a March 2008 decision, the Board remanded the claim to the RO for further evidentiary and due process development.  In a subsequent decision, dated October 2010, the Board issued a decision denying the Veteran's claim. 

Thereafter, the Veteran again appealed the Board's decision to the Court.  In March 2012, while the case was pending, the parties filed another Joint Motion, requesting that the Court vacate the decision.  By an Order dated March 2012, the Court granted the parties' Joint Motion, vacated the decision and remanded the claim to the Board for compliance with the directives specified by the Court. 

In a September 2012 decision, the Board again remanded the claim to the RO for additional development.  

In a September 2014 decision, the Board again denied the Veteran's claim for entitlement to an acquired psychiatric disorder, to include PTSD, depressive disorder NOS, anxiety disorder NOS, adjustment disorder, and mood disorder NOS.  The Veteran appealed the issue to the Court.

In an April 2016 Memorandum decision, the Court set aside the September 2014 Board decision with regard to this issue and remanded the issue to the Board for readjudication consistent with the April 2016 decision.

The Veteran's claim on appeal was previously characterized as a claim of service connection for PTSD.  The Board notes that the Court held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Treatment records indicate that the Veteran has been given various psychiatric disorder diagnoses.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder NOS, anxiety disorder NOS, adjustment disorder, and mood disorder NOS.

Additionally, in June 2016, the Veteran filed a timely notice of disagreement (NOD) regarding the RO's October 2015 rating decision which, in part, continued the Veteran's 20 percent disability rating for left upper extremity radiculopathy, continued a 10 percent rating for musculoskeletal headaches, and denied service connection for sleep apnea, lung disease, heart disease, residuals of a hip replacement, a left knee disability and a right knee disability.  These issues are not yet before the Board.

The Board also notes that in September 2016, the Veteran filed an NOD regarding the RO's 2015 rating decision which proposed to reduce the Veteran's service-connected cervical spine disability evaluation from a 20 percent to a 10 percent disability evaluation.  However, as a proposed reduction is not a final decision, there can be no NOD, and so the issue is not in appellate status.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claim on appeal.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the Veteran contends that he has PTSD as a result of having experienced multiple stressful events in service, to include injuring his right knee in August 1980 when moving a heavy trailer over rough terrain, and injuring his neck and upper back in July 1993 when he fell while constructing a framed tent.  The Veteran also indicated that he experienced additional in-service stressor events.  

The Veteran underwent VA examinations in September 2009 and September 2012.  

Based on the findings of the September 2009 and September 2012 VA examinations, the Board in its most recent September 2014 decision, denied service connection for an acquired psychiatric disorder, to include PTSD, in part because there was no current valid diagnosis of PTSD.  The Board in its September 2014 denial of service connection also determined that none of the Veteran's additional psychiatric disorders to include adjustment disorder, anxiety disorder NOS, mood disorder NOS, somatization disorder, and personality disorder NOS, have been related to the Veteran's stressors or his military service.  The Board noted that the September 2009 VA examiner indicated that the Veteran's current acquired psychiatric disorders were less likely as not caused by, aggravated, or related to his period of service while the September 2012 VA examiner opined that the Veteran's adjustment disorder cannot be related to service without resorting to speculation.

However, the Court in its April 2016 Memorandum decision determined that while the Board in its September 2014 denial of service connection afforded great probative value to the 2009 and 2012 VA examination reports and relied on them to deny the claim, the Board did not recognize the potential inadequacies in the 2009 and 2012 VA examination reports and their "inherent incompatibility".

The Court noted that as the September 2009 VA examiner found that the Veteran's current acquired psychiatric disorders were less likely as not caused by, aggravated, or related to his period of service while the September 2012 VA examiner opined that the Veteran's adjustment disorder cannot be related to service without resort to speculation, both of these examinations could not be afforded "great probative value" as neither the examiners' opinions or their etiology opinions matched.

As a result, the Court determined that the Board's September 2014 decision contained "no definitive diagnosis" of the Veteran's condition as the September 2009 and September 2012 VA examination reports seem to show that properly diagnosing the Veteran's condition was necessary for the Board to obtain a correct etiology opinion.

Additionally, the Board notes that while the September 2014 Board decision denial of service connection was based in part on a lack of a current valid diagnosis of PTSD, multiple subsequent treatment records have demonstrated a possible current PTSD diagnosis.  Specifically, an April 2015 VA treatment report noted a review of symptoms of depression and PTSD while another April 2015 VA treatment report conclude that a diagnosis of "PTSD is suggested" as the Veteran met DSM-IV criteria B,C and D.

As there is now evidence of a possible current PTSD disability, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for an acquired psychiatric disability to include PTSD.

Therefore, the Board finds that a new medical opinion by a psychologist or psychiatrist to determine whether the Veteran has an acquired psychiatric disorder to include PTSD that satisfies the required criteria under DSM-IV is needed.

As noted above, the September 2012 VA examiner also concluded that the Veteran's adjustment disorder cannot be related to service without resort to speculation.  However, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim.

Additionally, as noted by the Court in its April 2016 Memorandum Decision, a number of pieces of medical evidence suggest that childhood traumatic events caused the Veteran's current mental health disorder.  Notably, the September 2009 VA examiner indicated that the Veteran reported childhood incidents of sexual molestation but they did not meet the criteria for PTSD.  The examiner also noted that the Veteran's depressive disorder was also connected to his childhood experiences but did not express an opinion whether the disorder was aggravated by military service.

Accordingly, a new VA examination is also needed to determine whether there was clear and unmistakable (obvious or manifest) evidence demonstrating that the Veteran suffered from an acquired psychiatric disorder, to include PTSD, before entering service and if so, if there is clear and unmistakable evidence that the Veteran's preexisting psychiatric disability was not aggravated by his active service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disabilities to include PTSD.  Based on a review of the record and an examination of the Veteran, the examiner should determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is caused or aggravated by one or more of the Veteran's reported traumatic events or any other aspect of active, Reserve or National Guard duty.  The examiner is asked to address whether the Veteran's identified stressors meet the criteria under 38 C.F.R. § 3.304(f) (3) - fear of hostile military or terrorist activity.  

The examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any psychiatric disorders diagnosed are caused or aggravated by one or more of the Veteran's reported traumatic events or any other aspect of active or National Guard service.

The examiner must also determine:

(a) If there is clear and unmistakable (obvious or manifest) evidence demonstrating that the Veteran suffered from any acquired psychiatric disorder, to include PTSD, before entering service? 

(b) If so, is there clear and unmistakable evidence that the Veteran's preexisting psychiatric disability was not aggravated by his active service?

In making these determinations, the examiner should specifically address all of the Veteran's reports of in-service stressors as well as all of the previous VA medical records from 2000 to 2008 which provided diagnoses of PTSD.  Specifically, VA treatment reports of record dated from 2000 to 2004 demonstrate that the Veteran was diagnosed with PTSD prior to the death of his brother in January 2005.

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



